PER CURIAM.
Brian Keith Crawford appeals an order revoking his probation. It is clear that defendant-appellant Crawford failed to report for a number of months and failed to pay costs of supervision in the amount of $25 per month. The revocation is affirmed on that basis.
The record appears to be clear that the defendant did not have the ability to pay the court costs and restitution amount. *667See § 948.06(5), Fla. Stat. (2000); Word v. State, 533 So.2d 893 (Fla. 3d DCA 1988). We therefore strike those findings of the trial court.
Given the trial court’s remarks at sentencing, it is quite clear that striking two of the grounds for revocation would have made no difference in the sentence imposed. That being so, there is no need for resentencing.
Affirmed as modified.